DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	Claims 1-6, 10, 13, 18-19, 23, 25-28, 30, 34, 37-39, 42, are currently pending in the application. Claims 6, 39 and 42 are withdrawn as directed to non-elected species and inventions. The elections were made without traverse in the reply filed 11-22-2021. Species of chimeric receptor elections were made as describe in the reply to restriction requirement. Therefore the claims 1-5, 10, 13, 18-19, 23, 25-28, 30, 34, 37-38 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 10, 13, 18, 19, 23, 25, 26, 27, 28, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle et al (WO2016187349A1). The instant claim 1 is drawn to a system comprising two chimeric membrane proteins which individually are comprised of:
A. [(first antigen binding domain)-(first extracellular domain from CD3 gamma, delta, or epsilon)-(transmembrane domain) – (intracellular co-stimulatory domain not derived from CD3 gamma, delta, epsilon).
B [(second antigen binding domain)-(second extracellular domain from CD3 gamma, delta, or epsilon)-(transmembrane domain).
The first and second antigen binding domains are “not identical” and the first and second extracellular domain derived from CD3 gamma, delta, or epsilon are not identical.
With respect to instant claim 1 the disclosure of Baeuerle describes T cell receptor fusion proteins (TFP) and T cells engineered to express one or more TFP for use in methods for 

	In regards to claim 3 and 25 and 26 a first or second TFP may comprise a 4-1BB costimulatory domain as described above. 
	In regards to claim 4, (iv. as an elected species) the chimeric membrane protein/TFPs may comprise the extracellular domain derived from CD3 gamma, CD3 delta or CD3 epsilon. It would be obvious to utilize a system as described in the instant claim for the purposes of testing available combinations of the TFP molecules as described in the rejection of claim 1 above.
In regards to claim 5 Baeuerle contemplates a wide variety of transmembrane domains including those derived from the TCR subunit incorporated into the TFP (0013). Generally the specific sequences disclosed include the entire CD3gamma or CD3epsilon protein fragments linked to a scFv antigen binding molecule and therefore molecules satisfying the requirements of the claim 1 differing in the antigen binding domain would necessarily comprise the transmembrane domain of the claimed CD3 component fragment (CD3gamma,delta or epsilon)  
	With respect the claim 10 the transmembrane domains as described are derived from the CD3 epsilon, CD3delta or CD3 gamma molecules. For instance the claimed SEQ ID NO: 90 corresponds as 100% identical to the human CD3gamma protein sequence as is disclosed as SEQ ID NO: 57 in the instant application. As the disclosure of Baeuerle discloses that the CD3gamma molecule may be utilized in its entirety in a TFP of the invention the SEQ ID NO: 90 the constructs of Baeuerle thus comprise the claimed sequence 90.

	With respect to the claims 18 and 19 and a linker between the antigen binding domains and the extracellular domain of the TCR component (gamma, delta, epsilon) the disclosure of Baeuerle describes that linkers may be utilized between the said components and may comprise the (G4S) n where n=1-10 (0169) (0013). 
	In regards to the claim 27 with respect to the sequences described these correlate to the sequences of the CD3gamma, CD3delta and CD3epsilon and are therefore disclosed by the disclosure of Baeuerle as described above. For example the SEQ ID NO: 91 is the SEQ ID NO: 90 (as in claim 10) amino acids 1-115 fused to the human 4-1BB intracellular signalling domain. The disclosure of Baeuerle similarly describes that the TFP of the invention may be comprised of an intracellular signalling domain derived from the 4-1BB molecule as an intracellular signalling costimulatory domain. (0013, 0024, 0085, 0144). It would therefore be obvious to include this intracellular signalling domain, retaining the exact 4-1BB human intracellular signalling domain as a component of a TFP for the purposes of providing alternative TFP signalling molecules for the purpose of comparative testing of TFP directed target cell killing in the effector cells system presented.
	In regards to claim 28 and 34 the antigen binding domains may be directed to different B cell antigens such as BCMA and/or CD19.  
	In regards to the claim 30 the Baeuerle describes TFP molecules that bind to the CD19 antigen. 	
37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle as applied to claim 1 above, and further in view of Li et al (WO2016164731). The disclosure of Baeuerle describes all of the limitations of the disclosed sequence but does not describe that the system may comprise a CD19 antigen binding domain and particularly a CD22 antigen binding domain. The disclosure of Li describes chimeric antigen receptors which comprise the antigen binding domains disclosed as part of the instant SEQ ID NO: 72 and SEQ ID NO: 73 (directed to CD19 and CD22 respectively) as SEQ ID NO: 14 and SEQ ID NO: 140 (see SCORE) for instance and these scFv fragments are utilized in conventional chimeric antigen receptor molecules for the treatment of cancers which express the CD19 and CD22 molecule in combination (see p2 30-32) which disclose that CAR molecules which target these antigens may be used in combination for the treatment of cancers which express the antigens. It would be obvious to utilize said antigen binding domains that target a CD22 and CD19 molecule on a B cell derived cancer that expresses said antigens, in a TFP construct as disclosed by Baeuerle. The disclosure of Li et al describes that conventional CAR T cells targeting the CD19 and CD22 molecules exhibit high production of pro-inflammatory cytokines (Li figure 21, 50F) when stimulated through the chimeric receptor. The disclosure of Baeuerle describes that TFP effector cells may more efficiently kill target cells compared to CAR-T effector cells, but with the release of lower levels of pro-inflammatory cytokines (0420)(fig 8 and 11). This is described as a potential advantage for TFP relative to conventional CAR molecules as elevated levels of pro-inflammatory cytokines are associated with dose limiting toxicities in adoptive CAR-T therapies. Thus TFP cells utilizing the CD19 and CD22 scFv binding domains would be potentially superior as an in-vivo treatment modality for cancers which may express the CD19 and CD22 antigens. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, 10, 25, 26, 30, 38, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the claims above, applicant claims a broad genus of protein molecules as defined by terminology of sequences “85%” identical to the claimed defined sequence and/or “a functional variant” of said protein sequences. Additionally the applicant claims in claim 30 a wide variety of antigen binding domains that are targeted by the TCAR molecule as claimed. This enormously diverse set of target antigens and the limitation that they are “antigen binding domains” allows for a large genus of binding molecules that may encompass for instance aptamers, small molecule binders 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, 3, 4, 5, 10, 13, 18, 19, 23, 25, 26, 27, 28, 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 10, 43, 51, 55, 56, 70-83 of copending Application No.15750796 (reference application) in view of Baeuerle et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue describe TCAR/TFP protein molecular system that is constructed similarly to the claimed system. Claim 1 of the reference application describes combinations of TCAR molecules (chimeric membrane molecules) which may comprise extracellular domains derived from CD3 gamma, delta or epsilon and an antigen binding domain. The molecules may comprise intracellular domains which are derived from the CD3 gamma, delta, or epsilon molecules but in combination, comprise one TFP/TCAR which has a non-CD3 derived signalling domain, while the other may or may not have an intracellular signalling domain derived from the native CD3 chain peptide. Similar to the instant claim 30 the reference application describes antigen binding domains (claim 43, 55). It would therefore be obvious considering the claimed subject matter of the instant application in view of the disclosure of Baeuerle as described above in the section 103 rejections. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 37, 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 7, 9, 10, 43, 51, 55, 56, 70-83  of copending Application No. 15750796 in view of Baeuerle and Li et al. The claims of the reference application in combination with the disclosure of Baeuerle describes the limitations of the claim 1 as described above and that CD19 and CD22 are potential target antigens for the claimed TCARs in .   
This is a provisional nonstatutory double patenting rejection.

Conclusion
Summary: No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644